Citation Nr: 1134588	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to January 1980, May 1980 to May 1984, and July 1985 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a prior June 2009 decision, the Board determined that the Veteran had submitted new and material evidence sufficient to reopen her service connection claim for PTSD.  As this claim has been reopened, it may now be considered on the merits by VA.  Also within its June 2009 action, the Board remanded this claim to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent evidence of record indicates that the Veteran has PTSD based on a corroborated in-service stressor.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the Appellant engaged in combat with the enemy and her alleged stressor is combat-related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the appellant did not engage in combat with the enemy or that she did engage in combat, but that the alleged stressor is not combat related, then her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, "If the [appellant] engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the appellant was not engaged in combat, she must introduce corroborative evidence of her claimed in-service stressors.  In the present case, the appellant's DD-214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar award indicative of participation of combat, and she does not claim combat participation; thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) further provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

As an initial matter, the Board notes the appellant has presented various diagnoses of PTSD.  She has received extensive VA outpatient treatment for various psychiatric symptoms since service separation, and has been diagnosed as having PTSD on several occasions.  As recently as February 2011, VA psychiatric clinical records confirm a current diagnosis of PTSD, and a November 2010 clinical notation indicates this diagnosis is secondary to alleged military sexual trauma.  Overall, VA medical treatment evidence suggests a diagnosis of PTSD is warranted, and thus a current diagnosis of PTSD is accepted by the Board.  

Next, the Board must consider whether the appellant has presented evidence of an in-service stressor event subject to corroboration.  In her statements to VA, the appellant has recounted undergoing sexual harassment and/or assault on several occasions during military service.  She has testified that while stationed aboard ship, she witnessed homosexual conduct in the crew quarters, and when she reported this to her immediate supervisor, she was threatened by the involved parties.  Specifically, several fellow service members threatened to throw her overboard if she made any further reports to military authorities.  Thereafter, when her vessel returned to base, she continued to feel threatened by members of her unit, and she invited a former boyfriend to live with her in her off-base quarters.  He subsequently physically and sexually assaulted her, however, according to her testimony.  

Review of the Veteran's service treatment records indicate she sought treatment in January 1984 for a left eye injury allegedly sustained in a fight with her boyfriend.  She reported she was struck by her boyfriend in the left eye, resulting in blurred vision and pain of the frontal skull region.  Physical examination indicated swelling of the left eye, multiple broken capillaries, and bruising around the eye.  The impression was of a frontal hematoma with capillary damage.  

Based on this evidence, the Board finds the appellant's alleged stressors to be verified by sufficient corroborating evidence.  According to the U.S. Court of Appeals for Veterans Claims (Court), the appellant need not submit evidence of personal participation in stressful events; he or she need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [which] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the present case, such a burden has been met.  While the January 1984 treatment record does not discuss her alleged incidents aboard ship, it does verify that a boyfriend was physically aggressive with her during military service, resulting in facial injuries on at least one occasion which are documented in her service treatment records.  Additionally, the Board has found the Veteran to be relatively consistent over time in reporting and describing her in-service stressor events.  In light of the Court's holding in Pentecost, and resolving all reasonable doubt in the Veteran's favor, the Board finds her alleged stressors of physical and/or sexual assaults during service to be sufficiently confirmed in the record.  

As noted above, the appellant has been diagnosed by competent medical experts as having PTSD based on her reported in-service stressor event of physical/sexual trauma.  Competent evidence to the contrary is not found within the record.  Therefore, in light of 38 U.S.C.A. § 5107, service connection for PTSD is warranted.  




ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


